The State of




                         Fourth Court of Appeals
                                San Antonio, Texas
                                     October 15, 2014

                                   No. 04-13-00569-CR

                                     Kristi Rene NIX,
                                        Appellant

                                             v.

                                  The STATE of Texas,
                                        Appellee

                 From the 198th Judicial District Court, Kerr County, Texas
                                 Trial Court No. B11614
                       Honorable M. Rex Emerson, Judge Presiding


                                      ORDER

       The Appellant’s Motion for Extension of time to file the brief is GRANTED.
Appellant’s pro se brief is due October 27, 2014. No further extensions will be granted.



                                                  _________________________________
                                                  Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of October, 2014.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court